Citation Nr: 1312961	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for severe gout with crippling arthritis, claimed as a residual of exposure to Agent Orange or mustard gas.

2.  Entitlement to service connection for heart disease, claimed as a residual of exposure to Agent Orange or mustard gas.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied the Veteran's claims of service connection for gout and heart disease, and for special monthly compensation (SMC) based upon the need for regular aid and attendance of another person.

In December 2010, the Veteran presented testimony at a hearing before a Veterans Law Judge at the RO (Travel Board hearing); a copy of the transcript has been associated with the record.

In September 2011, the Board denied entitlement to service connection for severe gout with crippling arthritis and remanded the claim for entitlement to service connection for heart disease.  In addition, at the Veteran's request, the Board dismissed the Veteran's withdrawn claim for SMC based upon the need for regular aid and attendance of another person.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties filed a Joint Motion for Partial Remand (Joint Motion) to vacate the Board's decision insofar as it denied entitlement to service connection for severe gout with crippling arthritis, claimed as a residual of exposure to Agent Orange or to mustard gas.  By an order dated that same month, the Court granted the Joint Motion, vacated the Board's September 2011 decision denying service connection for severe gout with crippling arthritis, claimed as a residual of exposure to Agent Orange or to mustard gas, and remanded the case to the Board for further action.

The Veterans Law Judge who conducted the December 2010 hearing is no longer employed with the Board.  VA regulations require that the Veterans Law Judge who conducts a hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2012).  The Veteran was apprised of this in correspondence, dated in October 2012, and offered thirty days in which to request another hearing before a new Board member who would then decide this case.  He submitted a statement in November 2012, but he did not request a hearing.  The Board will therefore proceed with the case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his gout and arthritis are a result of exposure to hazardous materials, herbicides and mustard gas while in service.  

Pertinent provisions of the VA's Adjudication Procedures Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam or along the Demilitarized Zone of Korea.  Specifically, the M21-1MR provides that the Veteran should be asked to provide approximate dates, location, and nature of the alleged exposure to herbicides.  Using that information, a request to Compensation and Pension Service should be made for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used.  If such request yields a negative result, then a request to U.S. Army and Joint Services Records Research Center (JSRRC) should be made to attempt to verify the claimed exposure by taking into account the Veteran's military unit, location, dates at the location, military occupation, and any other relevant facts as shown by the Veteran's service records.  If the Veteran does not provide the information necessary for a determination, or if the information he provides does not yield any results, the case should be referred to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist.  See M21-1MR, Part IV, Subpart ii, 2.C.10.  On remand, this should be accomplished.

The Board notes that the Joint Motion found that the Board had not adequately considered the lay evidence of record.  Specifically, the Veteran had asserted that a VA physician who had conducted a physical stated that his gout and arthritis disorders were caused by exposure to hazardous materials during his military service.  The Veteran reported that he did not know whether the examiner had noted this opinion in his records.  See Travel Board hearing transcript, pages 5, 13-14.

The claims file includes a Compensation and Pension Examination inquiry reflecting that the Veteran was to be scheduled for a general medical examination for pension purposes in May 2009; however, the report for this examination is not in the claims file or in Virtual VA, the online records system, and there is no indication as to whether this examination was ever conducted.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, the RO should determine whether his examination was ever completed and, if so, obtain a copy of the examination report and associate it with the claims file.  

In addition, VA medical records reflect that the Veteran was not seeking treatment through the VA for his gout and arthritis, but that he was receiving ongoing treatment from local private providers.  The most recent private medical records in the claims file are from July 2009.  VA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) (2012).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).

The Board finds the Veteran has presented evidence that provides a link between his severe gout with crippling arthritis and exposure to hazardous chemicals in service.  He has not contradicted his statement that a VA physician informed him that his severe gout with crippling arthritis was caused by hazardous materials in service.  As such, the Veteran should be provided with an examination in order to obtain as to whether the Veteran's severe gout with crippling arthritis is due to exposure to hazardous materials.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Joint Remand also noted that, while it was not a basis for the remand, it appeared that the Veteran's service personnel records were incomplete.  The Board notes that the RO requested the Veteran's service personnel records from the National Personnel Records Center (NPRC) in March 2010.  The records were supplied in April 2010, and contained various documents, primarily relating to the Veteran's GED, which he obtained while on active duty.  However, they do not include any verification of where he was stationed during this active duty service.  On remand, the AOJ should make another attempt to obtain the Veteran's service personnel records showing where he was stationed. 

A review of the Veteran's claims file discloses that, in November 2009, he filed a notice of disagreement (NOD) with the September 2009 rating decision, which had denied the Veteran's claim for service connection for heart disease.  See 38 C.F.R. § 20.301 (2012).  Although the Veteran was provided with a statement of the case (SOC) regarding the issue of service connection for severe gout with crippling arthritis in March 2010, the claim for service connection for heart disease was specifically deferred at this time.  Therefore, the Veteran has not been furnished an SOC addressing this issue.  Thus, a remand of this claim is necessary to accord the RO an opportunity to issue an SOC and to accord the Veteran an opportunity to perfect an appeal of this issue.  38 C.F.R. § 19.9(c) (2012); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue should be returned to the Board if, after issuance of an SOC, the Veteran perfects a timely appeal of the claim by filing of a timely substantive appeal.  This aspect of the case was addressed in the Board's September 2011 decision, but a SOC has not yet been issued perhaps due to the appeal to the Court.  Thus, this remand instruction should be completed.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran for the approximate dates, location, and nature of the alleged exposure to herbicides.

2.  Furnish the Veteran's description of exposure to C&P service via e-mail as instructed in VA's Adjudication Procedures Manual and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as alleged.

3.  If C&P Service review does not confirm that herbicides were used as alleged, submit a request to JSRRC for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).

4.  If the Veteran does not respond, or if his response does not yield any results, refer the case to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist. For a sample of a formal finding, see M21-1MR, Part IV, Subpart ii, 1.D.16.c.

5.  Contact the Records Management Center (RMC), the Veteran's service department and any other appropriate location, to request service personnel records covering the Veteran's period of service from November 1967 to April 1970 to determine where he served.  If any of these records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

6.  Determine whether the Veteran was provided with a VA general medical examination for pension purposes in or after May 2009.  If the Veteran was provided with such examination, obtain a copy of the examination report and associate it with the claims file.

7.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's gout and arthritis in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

8.  After the above development has been substantially completed, schedule the Veteran for a VA examination to determine the etiology of gout and arthritis.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's gout and arthritis was caused by or is etiologically related to any incident of active duty, to include exposure to hazardous materials, herbicides or mustard gas.

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

9.  Provide the Veteran with an SOC for the claim for entitlement to service connection for heart disease, claimed as a residual of exposure to Agent Orange or mustard gas.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the claim should be returned to the Board for further appellate consideration, as appropriate, and subject to the current appellate procedures.

10.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


